DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 15 recite “…such that the conductive layer provides a reference ground above a predefined frequency.” However, the specification does not describe what a “predefined frequency” is, and how one provides a reference ground is above a predefined frequency.  
In addition, claim 1 recites “wherein the low-ohmic substrate, the first dielectric layer and the conductive layer form a vertical capacitor.” By definition, the combination of a semiconductor, then a dielectric, then a conductive layer cannot make a capacitor.  
Therefore, claims 1-15 are rejected under 35 USC 112a, and claims 2-14 are rejected for at least their dependencies.  Appropriate correction is required.
For the purposes of examination, claim 1 will be interpreted as “wherein the second dielectric layer, the first dielectric layer and the conductive layer form a vertical capacitor.”
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “…such that the conductive layer provides a reference ground above a predefined frequency.” However, the specification does not describe what a “predefined frequency” is, and how one provides a reference ground is above a predefined frequency.  In addition, it is unclear what range of frequencies might encompass a “predefined frequency”, or what frequencies encompass a “predetermined frequency.”
Therefore, claims 1-15 are rejected under 35 USC 112b, and claims 2-14 are rejected for at least their dependencies.  Appropriate correction is required.
For the purposes of Examination, claims 1-15 will be interpreted such that, if the physical limitations of the device are met, the reference will encompass a reference ground above a predetermined frequency.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 10-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maiorana et al. (US 20140197518 A1, hereinafter Maiorana).
With regard to claim 1, Maiorana discloses a semiconductor device (FIG. 2) in a radio frequency power transmitter having a target load resistance, the semiconductor device comprising: 
a low-ohmic substrate; (semiconductor substrate 2) 
a first dielectric layer (insulating layer 6) disposed above the low-ohmic substrate; 
a conductive layer (first metal layer 7) disposed above the first dielectric layer; 
a second dielectric layer (insulating layer 8) disposed above the conductive layer; and 
a resistive layer (resistive material 10) disposed above the second dielectric layer, wherein the second dielectric layer, the first dielectric layer and the conductive layer form a vertical capacitor, (capacitor 11, see FIG. 2) 
wherein the second dielectric layer and the resistive layer form a resistive element, (R1 and R2, see FIG. 2) 
wherein a resistivity of the low-ohmic substrate is configured such that the conductive layer provides a reference ground above a predefined frequency, (See FIG. 2, where all of the structural limitations are met) 
 
Ex parte Masham, 2 USPQ2d 1647)
In the instant case, all of the structural limitations are taught by the prior art.

With regard to claim 3, Maiorana discloses the semiconductor device of claim 1, wherein the low-ohmic substrate contains doped material.  (p-type dopant, see Paragraph [0014])

With regard to claim 5, Maiorana discloses the semiconductor device of claim 1, wherein the first dielectric layer is planar or deposited into a trench etched into the low-ohmic substrate.  (See FIG. 2, where the dielectric 6 is planar) 

With regard to claim 10, Maiorana discloses the semiconductor device of claim 1.
It should be noted that the limitation “wherein the second dielectric layer and the resistive layer form a microstrip transmission line” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II. and Ex parte Masham, 2 USPQ2d 1647)
In the instant cases, the structural limitations of claim 10 are present in the prior art.

With regard to claim 11, Maiorana discloses the semiconductor device of claim 1, further comprising a first auxiliary ground plane (second metal line 9) disposed to surround one or more sides of the resistive layer, thereby the second dielectric layer, first auxiliary ground plane and the resistive layer form a coplanar transmission line.  (See FIG. 2, showing the coplanar line) 

With regard to claim 13, Maiorana discloses the semiconductor device of claim 1.
It should be noted that the limitation “wherein the vertical capacitor provides a decoupling capacitor and the resistive element provides a broadband damping resistor” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II. and Ex parte Masham, 2 USPQ2d 1647)
In the instant cases, the structural limitations of claim 13 are present in the prior art.

With regard to claim 14, Maiorana discloses the semiconductor device of claim 1.
It should be noted that the limitation “, wherein the semiconductor device forms an envelope termination circuit of the radio frequency power transmitter” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II. and Ex parte Masham, 2 USPQ2d 1647)
In the instant cases, the structural limitations of claim 14 are present in the prior art.


With regard to claim 15, Maiorana discloses a method (FIG. 2) for fabricating a semiconductor device for use in a radio frequency power transmitter having a target load resistance, the method comprising: 
providing a low-ohmic substrate; (semiconductor substrate 2) 
forming a first dielectric layer (insulating layer 6) above the low-ohmic substrate; 
forming a conductive layer (first metal layer 7)above the first dielectric layer; 
forming a second dielectric layer  (insulating layer 8) above the conductive layer; and 
forming a resistive layer (resistive material 10) above the second dielectric layer, wherein the second dielectric layer and the resistive layer form a resistive element, (R1 and R2, see FIG. 2) 
wherein providing the low-ohmic substrate comprises configuring a resistivity of the low-ohmic substrate such that the conductive layer provides a reference ground above a predefined frequency, (See FIG. 2, where all of the structural limitations are met) and 
It should be noted that the limitation “wherein forming the second dielectric layer and the resistive layer comprises configuring the second dielectric layer and the resistive layer such that the resistive element is impedance matched, relative to the reference ground, to the target load resistance of the radio frequency power transmitter” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II. and Ex parte Masham, 2 USPQ2d 1647)
In the instant case, all of the structural limitations are taught by the prior art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiorana et al. (US 20140197518 A1, hereinafter Maiorana).
With regards to claim 4, Maiorana discloses the semiconductor device of claim 1.
However, while Maiorana does not explicitly teach wherein a thickness of the low- ohmic substrate is lower or equal to 100 micrometers, it should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv) In the instant case, the claim would not perform differently from the prior device.

With regards to claim 6, Maiorana discloses the semiconductor device of claim 1.
However, while Maiorana does not explicitly teach wherein a thickness of the second dielectric layer is between 0.2 and 0.3 micrometers, it should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv)  In the instant case, the claim would not perform differently from the prior device.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiorana et al. (US 20140197518 A1, hereinafter Maiorana), as applied to claim 1, and further in view of Wang et al. (US 20180114720 A1, hereinafter Wang)
With regards to claim 2, Maiorana discloses the semiconductor device of claim 1.
However, Maiorana does not explicitly teach wherein the resistivity of the low- ohmic substrate is lower than or equal to 1 mOhms.cm.  
Wang teaches wherein the resistivity of the low- ohmic substrate is lower than or equal to 1 mOhms.cm (Paragraph [0032]: “Accordingly, the resistivity of the single crystal semiconductor handle wafer 100 is based on the requirements of the end use/application of the structure of the present invention. The resistivity may therefore vary from milliohm or less to megaohm or more...” wherein the resistance overlaps the range in the claim, where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
It would have been obvious to one of ordinary skill in the art to modify the device of device of Maiorana to have the resistance of Wang, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the resistivity of the substrate is a choice by the user for end use/application (See Wang Paragraph [0033])

With regards to claim 7, Maiorana discloses the semiconductor device of claim 1.
However, Maiorana does not explicitly teach wherein a sheet resistance of the resistive layer is between 10 mOhms per square to 20 Ohms per square.

It would have been obvious to one of ordinary skill in the art to modify the device of device of Maiorana to have the resistance of Wang, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the resistivity of the substrate is a choice by the user for end use/application (See Wang Paragraph [0033])

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiorana et al. (US 20140197518 A1, hereinafter Maiorana), as applied to claim 1, and further in view of Werner et al. (US 2009/0194845 A1, hereinafter Werner)
With regards to claim 8, Maiorana discloses the semiconductor device of claim 1.
However, Maiorana does not explicitly teach wherein the resistive layer corresponds to a metallization layer made of titanium, platinum, or copper.  
Werner teaches wherein the resistive layer corresponds to a metallization layer made of titanium, platinum, or copper (Paragraph [0031]: “The metallization layer 110 may further comprise a first metal region 112 and a second metal region 113 which may comprise any appropriate metal, wherein, in advanced applications, highly conductive materials, such as copper …”)
It would have been obvious to one of ordinary skill in the art to modify the device of device of Maiorana to have the material of Werner, as both references are in the same field of endeavor.


With regards to claim 9, Maiorana discloses the semiconductor device of claim 1.
However, Maiorana does not explicitly teach wherein the resistive layer is made of tantalum nitride. 
Werner teaches wherein the resistive layer is made of tantalum nitride.   (Paragraph [0031]: “…For example, copper may frequently be used in combination with appropriate barrier materials (not shown), such as tantalum, tantalum nitride…”)
It would have been obvious to one of ordinary skill in the art to modify the device of device of Maiorana to have the material of Werner, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the material is a well-known material that is easily substituted without routine experimentation.  In addition, the combination of copper and tantalum nitride allows for suppression of reactive species (See Werner Paragraph [0031])

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiorana et al. (US 20140197518 A1, hereinafter Maiorana), as applied to claim 1, and further in view of Oliver et al. (US 20180012932 A1, hereinafter Oliver)
With regards to claim 12, Maiorana discloses the semiconductor device of claim 1.
However, while Maiorana teaches a first ground plane (second metal line 9) and a resistive layer (dielectric 10), Maiorana does not explicitly teach a second auxiliary ground plane disposed above the resistive layer, thereby the second dielectric layer, the first and second auxiliary ground planes and the resistive layer form a stripline transmission line.  

It would have been obvious to one of ordinary skill in the art to modify the device of Maiorana to have the second ground plane of Oliver, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the configuration allows for a stripline resonator while also improving scalability (See Paragraphs [0007] and [0063])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812